Exhibit 10.1
 
STOCK PURCHASE AND SALE AGREEMENT
 
THIS STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of the 14th day of January, 2009, by and among The Resourcing Solutions
Group, Inc. or an affiliate thereof (collectively or individually “Buyer”), and
Clarendon National Insurance Company, a New Jersey domiciled insurance company
and wholly owned subsidiary of Clarendon Insurance Group, Inc., a Delaware
holding company, (collectively or individually “Seller”).
 
WITNESSETH:
 
WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding shares of capital stock of Clarendon Select Insurance Company, a
Florida stock insurance company (the “Company”); and
 
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of the issued and outstanding shares of capital stock of the Company,
on the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
SALE AND PURCHASE
 
1.1           Purchase and Sale.  At the closing of this transaction (the
“Closing”) and subject to and upon the terms and conditions of this Agreement,
Seller shall sell, transfer, assign, convey and deliver to Buyer, and Buyer
shall purchase, accept and acquire from Seller, one hundred sixty six thousand
six hundred sixty seven (166,667) shares of common stock of the Company, $18 par
value per share (the “Shares”), which Shares shall constitute all of the issued
and outstanding shares of capital stock of the Company.  Each certificate
representing the Shares shall be duly endorsed in blank or accompanied by a duly
executed stock power.
 
1.2           Purchase Price.
 
(a)           The total purchase price (the “Purchase Price”) for the Shares
shall be (i) $250,000, consisting of a $100,000 escrow deposit (the “Deposit”),
which was deposited upon execution and delivery of the Letter of Intent and will
be transferred to Seller at Closing and $150,000, which shall be paid to Seller
at the Closing, plus (ii) the Capital and Surplus Amount of the Company, as
defined below, determined as of the close of business on the second Business Day
immediately preceding the Closing Date (the “Valuation Date”).  The “Capital and
Surplus Amount” shall consist of the fair market value (as determined pursuant
to Section 1.2(c) below) of the total assets of the Company.


(b)           On the day immediately prior to the Closing Date, Seller shall
provide Buyer a complete list and specific description of the assets which shall
be held by the Company upon Closing, and Seller warrants that such assets shall
consist only of U.S.  Treasury Bonds, Treasury Bills, Treasury Notes, money
market funds and cash.  Such description shall include a valuation as of the
Valuation Date of the fair market value of the assets so described.  Buyer shall
have an opportunity at its own expense to verify such valuation and all
information related thereto, concerning such assets.



--------------------------------------------------------------------------------


(c)           The fair market value of Treasury Bonds, Treasury Bills, Treasury
Notes, and fixed income assets of the Company shall be determined: (i) by
reference to prices reported by a recognized market quotations service commonly
used by insurers to establish the fair market value of investment securities,
plus (ii) interest accrued as of the Valuation Date attributable to such
Treasury Bonds, Treasury Bills, Treasury Notes, and fixed income assets;
provided, however, that interests in money market funds shall have a fair market
value equal to their face or par value; and provided further that assets which
cannot be valued in accordance with the above procedures will be valued at a
fair market value as otherwise reasonably determined by Buyer and Seller.


(d)           On the day immediately prior to the Closing Date, Seller shall
present Buyer with a statement of the Purchase Price which (after verification
by Buyer of Seller’s determination of the Capital and Surplus Amount such
verification to occur by 12:00 noon on the day of Closing) shall be paid by
Buyer, subject to a credit for the Deposit paid by Buyer to Seller as provided
above, by wire transfer, in immediately available funds, to Seller’s account as
specified by Seller.


1.3           Closing.  The Closing shall take place at 10:00 a.m.  within 3
Business Days after receipt by Buyer of all applicable governmental approvals
(the “Closing Date”), and any adjournment thereof, at the offices of Buyer in
Charlotte, North Carolina, or at such other date, time or place as the parties
hereto may mutually agree.  The parties will use commercially reasonable efforts
to have a  Closing Date no later than March 31, 2009.  If, however, the Closing
has not occurred on or before March 31, 2009, this Agreement shall automatically
be extended in accordance with Section 7.1(f).
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller that:
 
2.1           Organization.  Buyer is a company duly organized by legislative
charter, validly existing and in good standing under the laws of Nevada, and has
all requisite power and authority (corporate and other) to enter into this
Agreement, perform its obligations hereunder and consummate the transactions
contemplated hereby.
 
2.2           Authorization.  All necessary and appropriate corporate action has
been taken by Buyer with respect to the execution and delivery of this Agreement
and the performance of its obligations hereunder, and this Agreement constitutes
a valid and binding obligation of Buyer enforceable against it in accordance
with its terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium (whether general or specific) or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding thereafter may be brought, (iii) as to
matters which may be deemed to be in contravention of public policy.
 

--------------------------------------------------------------------------------


2.3           Consents and Approvals.  No notice, consent, approval, order or
authorization of, or registration, declaration or filing with, any Authority is
required in connection with Buyer’s execution and delivery of this Agreement or
its performance of the terms hereof, other than approval of the Office of
Insurance Regulation of the State of Florida and as set forth on Schedule 2.3.
 
2.4.           Investment Intent.  Buyer is acquiring the Shares solely for its
own account for investment, and not with a view to, or for resale in connection
with, the distribution thereof within the meaning of the Securities Act of 1933,
as amended.  Buyer acknowledges that the Shares are not registered under the
Securities Act of 1933 and may not be transferred or sold except pursuant to an
applicable exemption therefrom.
 
2.5           Litigation.  There is no claim, litigation, action, suit,
proceeding, investigation or inquiry, administrative or judicial, pending or, to
the Knowledge of Buyer, threatened against Buyer, at law or in equity, before
any federal, state or local court or regulatory agency, or other Authority,
which, individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect (as defined in Section 9.13) on Buyer or which seeks to prohibit,
enjoin or otherwise challenge the consummation of the transactions contemplated
hereby.
 
2.6           No Conflicts.  Neither the execution and delivery of this
Agreement by Buyer, nor the consummation by Buyer of the transactions
contemplated hereby will (i) conflict with or result in a breach of any
provision of the charter or bylaws of Buyer, (ii) violate, conflict with or
result in a breach of any provision of, or constitute a default (or an event
which, with the giving of notice, the passage of time or otherwise, would
constitute a default) under, or entitle any party (with the giving of notice,
the passage of time or otherwise) to terminate, accelerate or cause a default
under, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of Buyer under any of the
terms, conditions or provisions of any agreement, indenture, instrument, order,
judgment or decree binding on Buyer or its properties or assets, except for such
violations, conflicts, breaches, defaults, terminations, accelerations, liens,
security interests, charges or encumbrances which would not have a Material
Adverse Effect on Buyer or the Company, (iii) violate any judgment, order,
decree, stipulation, injunction or charge of any court, administrative agency or
commission or other Authority or instrumentality by which Buyer is bound, except
for such violations which would not have a Material Adverse Effect on Buyer, or
(iv) require any consent, approval, declaration, order or authorization of, or
registration or filing with, any third party, court or governmental body or
other agency, instrumentality or Authority by or with respect to Buyer in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, other than approval of the Office of
Insurance Regulation of the State of Florida and other applicable Authorities,
except where the failure to obtain any such consent, approval, declaration,
order or authorization or to make any such registration or filing would not have
a Material Adverse Effect on Buyer or the Company.
 

--------------------------------------------------------------------------------


2.7           Transaction Financing.  Buyer has on hand or readily available
cash and cash equivalents in an amount sufficient to enable it to purchase the
Shares as provided in Section 1.2.
 
2.8           Brokers.  In connection with the transactions contemplated by this
Agreement, Buyer has not employed nor will it employ any broker or finder and
has not incurred and will not incur any broker’s, finder’s or similar fees,
commissions or expenses.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that:
 
3.1           Organization.  Seller is a stock insurance corporation duly
organized, validly existing and in good standing under the laws of the State of
New Jersey.  The Company is a stock insurance corporation duly organized,
validly existing and in good standing under the laws of the State of
Florida.  Seller and the Company each have all requisite power and authority
(corporate and other) and licenses necessary to own, lease and operate their
respective properties and conduct their respective businesses as presently
conducted.  The Company is duly qualified to do business and is in good standing
in each jurisdiction listed on Schedule 3.1, is not qualified to do business in
any other jurisdiction, and neither the nature of the business conducted by it
nor the property it owns, leases or operates requires it to qualify to do
business as a foreign corporation in any other jurisdiction except where the
failure to be so qualified would not have a Material Adverse Effect on the
Company.  Seller has previously delivered to Buyer true, correct and complete
copies of the charter and bylaws of the Company.  The corporate minute books of
the Company accurately reflect, in all material respects, all actions taken by
the Board of Directors of the Company (and any committees thereof) and its
shareholders.
 
3.2           Authorization.  All necessary and appropriate corporate action has
been taken by Seller with respect to the execution and delivery of this
Agreement and the performance of Seller’s obligations hereunder.  This Agreement
has been duly and validly executed and delivered by Seller and constitutes the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium (whether general or specific)
or other similar laws now or hereafter in effect relating to creditors’ rights
generally, (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding thereafter may be brought,
(iii) as to matters which may be deemed to be in contravention of public policy.
 
3.3           Subsidiaries.  The Company has no subsidiaries and does not
otherwise control, directly or indirectly, any equity interest in any
corporation, association or business entity.
 
3.4           Capitalization and Security Holders.  The authorized capital stock
of the Company consists solely of 166,667 shares of common stock, $18 par value
per share, of which all of the shares are issued and outstanding.  All of the
outstanding shares of common stock of the Company have been validly issued and
are fully paid and non-assessable.  Except for this Agreement and as otherwise
set forth on Schedule 3.4, (i) there are no outstanding subscriptions, options,
warrants, puts, calls, agreements, understandings, or other commitments or
rights of any type relating to the issuance, sale or transfer by the Company of
any securities of the Company, (ii) there are no outstanding securities which
are convertible into or exchangeable for any shares of capital stock of the
Company; and (iii) the Company has no obligation of any kind to issue any
additional securities.  None of the shares of Company capital stock outstanding
was issued in violation of the preemptive right of any person or any agreement
or law by which the Company at the time of issuance was bound.
 

--------------------------------------------------------------------------------


3.5           Share Ownership and Authority.  Seller owns beneficially and of
record all of the issued and outstanding shares of capital stock of the Company,
and Seller has the full and unrestricted power to sell, assign, transfer and
deliver the Shares to Buyer in accordance with the terms of this Agreement.  At
the Closing, Seller will transfer and convey to Buyer, and Buyer will acquire,
good, valid and marketable title to the Shares, free and clear of any and all
rights, title, interest and claims of others, including without limitation all
liens, security interests, encumbrances, pledges, charges, claims, voting trusts
and restrictions on transfer of any nature whatsoever, except as set forth on
Schedule 3.5 and except for restrictions on transfer imposed by or pursuant to
the securities laws of the United States.
 
3.6           Litigation.  Except as set forth on Schedule 3.6, there is no
claim, litigation, action, suit, proceeding, investigation or inquiry,
administrative or judicial, pending or, to the Knowledge of the Company and
Seller, threatened against the Company, at law or in equity, before any federal,
state or local court or regulatory agency, or other Authority, and such claims,
litigation, actions, suits, proceedings, investigations or inquiries will not
have, individually or in the aggregate, a Material Adverse Effect on the
Company.  There is no claim, litigation, action, suit, proceeding, investigation
or inquiry pending or, to the Knowledge of the Company and Seller, threatened
against Seller or any of Seller’s assets or properties, officers or directors
that questions the validity of this Agreement or seeks to prohibit, enjoin or
otherwise challenge the consummation of the transactions contemplated hereby.
 
3.7           No Conflicts.  Except as set forth on Schedule 3.7 or otherwise in
this Agreement, neither the execution and delivery of this Agreement by Seller,
nor the consummation by Seller of the transactions contemplated hereby will (i)
conflict with or result in a breach of any provision of the charter or bylaws of
Seller or the Company, respectively, (ii) violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with the
giving of notice, the passage of time or otherwise, would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
otherwise) to terminate, accelerate or cause a default under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company under any of the terms, conditions or
provisions of any agreement, indenture, instrument, order, judgment or decree
binding on the Company or Seller or their respective properties or assets,
except for such violations, conflicts, breaches, defaults, terminations,
accelerations, liens, security interests, charges or encumbrances which would
not have a Material Adverse Effect on the Company, (iii) violate any judgment,
order, decree, stipulation, injunction or charge of any court, administrative
agency or commission, or other Authority or instrumentality by which Seller, the
Company or any of the Company’s assets is bound, except for such violations
which would not have a Material Adverse Effect on the Company, or (iv) require
any consent, approval, declaration, order or authorization of, or registration
or filing with, any third party, court or governmental body or other agency,
instrumentality or Authority by or with respect to Seller or the Company in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, other than approval of the Office of
Insurance Regulation of the State of Florida and other applicable insurance
Authorities, except where the failure to obtain any such consent, approval,
declaration, order or authorization or to make any such registration or filing
would not have a Material Adverse Effect on the Company.
 

--------------------------------------------------------------------------------


3.8           Tax Matters.
 
(a)           Except as set forth in Schedule 3.8(a), Seller, the Company and
any affiliated, combined or unitary group of which Seller or the Company is or
was a member has in all respects (i) correctly prepared and timely filed all
returns, declarations, estimates, reports, claims for refund, information
returns and statements (“Tax Returns”) required to be filed with respect to all
federal, state, local and foreign income (gross or net), gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
provincial (with the income taxes), environmental (including taxes under Section
59A of the Code), disability, social security, unemployment compensation,
alternative, add-on, minimum, estimated, stamp, excise, severance, occupation,
property or other taxes, customs duties, fees, together with any interest,
penalties or other additions (each a “Tax” and collectively, “Taxes”), (ii)
timely and properly paid all Taxes that are due and payable, (iii) established
on its books and records reserves that are adequate for the payment of all Taxes
accrued but not yet due and payable, and (iv) complied with all Laws relating to
the withholding and payment of all Taxes with respect to employees’ wages.  All
Tax Returns made were true, accurate and complete in all respects at the time of
filing, all Tax positions were adequately disclosed on such Tax Returns, and all
Tax assessments on the Tax Returns have been paid in full.  The Florida Office
of Insurance Regulation is currently engaged in a premium tax audit for the year
2006.  The Company has not been subject to any federal, state, local or foreign
tax audit.
 
(b)           There are no actual or proposed Tax deficiencies, assessments, or
adjustments for Taxes with respect to Seller or the Company or any assets,
property or operations of Seller or the Company.  Except as set forth in
Schedule 3.8(b), (i) there are no liens for Taxes upon the assets of Seller or
the Company, (ii) neither Seller nor the Company has requested any extension of
time within which to file any Tax Return which has not since been filed, (iii)
there are no waivers or consents given by Seller or the Company regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns, (iv) no federal, state, local or foreign audits or other administrative
proceedings or court proceedings are pending or, to the Knowledge of the Company
and Seller, threatened against Seller or the Company with regard to any Taxes or
Tax Returns, and neither the Company nor Seller has received any notice of such
audit or proceeding, actual or threatened and (v) no claim or notice of claim
has been made or given at any time by any taxing Authority in any jurisdiction
in which the Company (or its Affiliates) does not file Tax Returns indicating
that the Company (or its Affiliates) is or may be subject to taxation by such
jurisdiction.  The Company and its Affiliates do not have any liability for
Taxes of any other Person under the provisions of state, local or foreign Law
similar to Section 1502 of the Code, as a transferee or successor, by contract,
or otherwise.
 
(c)           Neither Seller nor the Company has made any election under Section
341(f) of the Code or any corresponding provision of state, local or foreign tax
Law.  Neither Seller nor the Company is required to include in income any
adjustment pursuant to Section 481(a) of the Code by reason of a voluntary
change in accounting method nor does Seller or the Company have any knowledge
that the Internal Revenue Service has proposed any such adjustment or change in
accounting method.  Neither Seller nor the Company, as a result of any “closing
agreement” as defined in Section 7121 of the Code (or any corresponding
provisions of any state, local or foreign tax law), is required to include any
item of income in or exclude any item of deduction from taxable income.  Neither
Seller nor the Company, as a result of any deferred inter-company gain or any
excess loss account, described in Section 1.1502 of the Treasury Regulations
concerning consolidated returns, is required to include any item of income in
taxable income.  Except as set forth on Schedule 3.8(c), Seller and the Company
have not been at any time during the past ten (10) years a member of an
affiliated group, as defined in Section 1504 of the Code, other than one of
which Seller was the common parent, or filed or been included in a combined,
consolidated or unitary income tax return other than one filed by Seller.
 

--------------------------------------------------------------------------------


(d)           Seller and the Company have not made any payments and are not
obligated under any contract to make any payments that will be nondeductible, in
whole or in part, under Section 280G or 162(m) of the Code.
 
(e)           Seller has filed a consolidated federal income tax return with the
Company for the taxable year immediately preceding the current taxable year, and
Seller is eligible to make an election under Section 338(h)(10) of the Code (and
any comparable election under any state, local or foreign tax law) with respect
to the Company.
 
(f)           Schedule 3.8(f) contains a true, accurate and complete list of all
Tax sharing, Tax allocation, Tax indemnification and similar agreements to which
Seller or the Company is a party or by which Seller or the Company is
bound.  Seller further represents and warrants to Buyer that the Tax Allocation
Agreement, dated January 1, 2003 (the “Federal Income Tax Allocation and
Settlement Policy”), by and among Hannover Finance, Inc.  and its subsidiaries
(including, at that time, the Company) has been terminated as regards the
Company and is of no further force and effect as it pertains to the Company.
 
3.9           Financial Statements.  The statutory financial statements
(including the notes thereto) of the Company as of and for the years ended 2005,
2006 and 2007 (the “Annual Statements”) when prepared were prepared in
conformity with accounting practices prescribed or permitted by the Office of
Insurance Regulation of the State of Florida applied on a consistent basis and
present fairly, in all material respects, the admitted assets, liabilities and
capital and surplus of the Company at the dates stated therein on the basis of
such accounting practices and the statutory results of its operations for the
periods then ended.  The Quarterly Statements have been prepared in conformity
with SAP and present fairly, in all material respects, the admitted assets,
liabilities and capital and surplus of the Company at the dates stated therein
on the basis of such practices and the statutory results of its operations for
the periods then ended.  The books and records of the Company have been and are
being maintained in accordance with SAP.
 
3.10           Reports.  Since 2005, the Company has filed all reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that were required to be filed with (i) the Office of
Insurance Regulation of the State of Florida and (ii) any applicable state or
foreign insurance or licensing Authorities, except in each case where the
failure to so file would not have a Material Adverse Effect on the Company (all
such reports and statements are collectively referred to herein as the “Company
Reports”).  As of their respective dates, to the best knowledge the Company and
Seller, the Company Reports complied with the statutes, rules and regulations
enforced or promulgated by the Authority with which they were filed except where
the failure to comply with such statutes, rules and regulations would not have a
Material Adverse Effect on the Company.
 

--------------------------------------------------------------------------------


3.11           Insurance; Reinsurance.


3.11.1        Insurance. All obligations for any insurance policies issued by
the Company have been assumed or transferred from the books of the Company to
Clarendon National Insurance Company (“National”) pursuant to a certain Quota
Share Reinsurance Agreement, effective as of May 1, 1997 (the “Reinsurance
Agreement”), by and between the Company and National, a copy of which has been
provided to Buyer, which Reinsurance Agreement has been filed and accepted by
the Office of Insurance Regulation of the State of Florida and is in full force
and effect. Under the Reinsurance Agreement, National agreed to accept and
provide one hundred (100%) percent quota share reinsurance on the Company’s net
retained liability under all policies, contracts and binders of insurance or
reinsurance issued or renewed after May 1, 1997. National also agreed to accept
100% of the Company’s net retained liability for uncollectible reinsurance from
third party reinsurers of the Company. Seller and the Company are not in
violation of or in default in the performance, observance or fulfillment of any
obligation, agreement, covenant or condition contained in the Reinsurance
Agreement. Seller and the Company have not received any notice from National or
from any other insurance company or Authority that either the Company or Seller
has not performed or intends not to perform, observe or fulfill any of its
obligations, agreements, covenants or conditions under the Reinsurance
Agreement. Since the effective date of the Reinsurance Agreement, the Company
and National have not amended, waived or altered in any way any of the
provisions of the Reinsurance Agreement.
 
3.11.2        Reinsurance.  Other than the Reinsurance Agreement, the Company
is  not a party to any other reinsurance contract that is currently in effect
and where risk was ceded or assumed by the Company other than those listed on
Exhibit 3.11.2, copies of which are attached as part of such Exhibit.  As of the
date hereof and as of the Closing Date, the Company has not been notified and is
not aware of any defaults under or late (more than 30 days) or overdue payments
under any of the reinsurance agreements, treaties, quota share agreements,
retrocessional agreements, assumption agreements, and similar agreements and
arrangements to which the Company has been a party (other than the Reinsurance
Agreement).
 
3.12           Regulatory Agreements.  Except for any voluntary commitments
undertaken by the Company and Seller and approved by the Office of Insurance
Regulation of the State of Florida in connection with the sale of the Company by
Seller, copies of which are attached hereto as Exhibit 3.12, neither the
Company, Seller nor any of their respective officers or employees is subject to
or the recipient of any of the following (each a “Regulatory Agreement”): a
cease and desist or other order issued by, a written agreement, consent
agreement or memorandum of understanding with, a commitment letter or similar
undertaking to, an order or directive by, an extraordinary supervisory letter
from, or a board of director resolution adopted at the request of any Authority
that restricts the conduct of the business of the Company or of any direct or
indirect beneficial owner of the capital stock of the Company or that, in any
other manner, relates to the Company’s capital adequacy, its underwriting or
investment policies, its management, or its business.  To the Knowledge of the
Company and Seller, no Authority is considering issuing or requesting any
Regulatory Agreement.  There are no disciplinary proceedings pending before or,
to the Knowledge of the Company and Seller, being contemplated by the Office of
Insurance Regulation of the State of Florida.
 

--------------------------------------------------------------------------------


3.13           Undisclosed Liabilities.  There are no liabilities, commitments
or obligations of any nature, whether absolute, accrued, contingent or
otherwise, of the Company that are required to be reflected, reserved against or
disclosed on a balance sheet prepared in accordance with SAP other than (a)
liabilities and obligations those reflected, reserved against or disclosed in
the Annual Statements or the Quarterly Statements and not heretofore paid or
discharged, (b) liabilities or obligations incurred in the ordinary course of
business consistent with past practice since the Most Recent Balance Sheet Date,
or (c) liabilities and obligations disclosed in Schedule 3.13.
 
3.14           Absence of Changes.  The Company’s last written policy expired
October 31, 2007.  Since then the Company has only been engaged in actively
running off previously written business and managing its investments.
 
3.15           State Licenses; Compliance with Law.
 
(a)           The Company possesses all State Insurance Licenses. Except as set
forth on Schedule 3.15, each of the State Insurance Licenses are, and shall be
as of the Closing, in full force and effect, and the Company has not received
any notice of default or termination with respect to any such State Insurance
Licenses or, to the Knowledge of the Company and Seller, any threatened
cancellation or termination in connection therewith.  To the Knowledge of the
Company and Seller, none of the State Insurance Licenses has been suspended by
any insurance regulatory Authority as a result of a lack of use thereof by the
Company or otherwise.  Other than as set forth on Schedule 3.15, the Company has
not received any notice of such suspension or, to the Knowledge of the Company
and Seller, any threatened suspension.  Seller has paid or caused the Company to
pay all current license fees required to maintain the State Insurance Licenses
in good standing in each applicable jurisdiction, and Seller and Buyer hereby
acknowledge and agree that there shall be no allocation of such fees between the
parties as of the Closing.
 
(b)           The Company has complied with, is not in violation of, and has not
received any notices of violation with respect to, any applicable Law that would
have a Material Adverse Effect on the Company.
 
3.16           Intellectual Property.  The Company does not own any trademarks,
service marks, copyrights or similar property rights.
 
3.17           Personal and Real Property.  Except as disclosed on Schedule
3.17, the Company has good and marketable title to, and owns outright, all of
its properties and assets (including, but not limited to, the assets reflected
in the Company’s Most Recent Balance Sheet), except for (i) deposits with state
regulatory authorities as set forth in the 2007 Annual Statement of the Company
filed with the Office of Insurance Regulation of the State of Florida, and (ii)
those disposed of in the ordinary course of business, and none of such assets is
encumbered by any mortgage, lien, claim or encumbrance except such mortgages,
liens, claims or encumbrances as (a) are reflected on the Most Recent Balance
Sheet, (b) arise out of Taxes not yet due and payable, or (c) relate to
immaterial properties or assets or otherwise which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.  All leases pursuant to which the Company leases any real or personal
property are valid and binding in accordance with their respective terms, and
there is not under any such lease any existing default by the Company, event of
default or event which, with notice or lapse of time or both, would constitute a
default.  All items of real or personal property owned or used by the Company
and material to its business have been properly maintained and, to the Knowledge
of the Company and Seller, are in good operating order and repair.  There are no
pending lawsuits or condemnation, expropriation, eminent domain or similar
proceedings affecting all or any portion of any property listed on Schedule 3.17
or the value thereof, and, to the Knowledge of the Company and Seller, no such
lawsuits or proceedings are contemplated.
 

--------------------------------------------------------------------------------


3.18           Environmental Matters.  The Company is not subject to any
liability (and has not handled or disposed of any substance, arranged for the
disposal of any substance, or owned or operated any property or facility in any
manner that could reasonably be expected to form the basis for any future
Environmental Claim against the Company giving rise to any liability) for damage
to the atmosphere or any site, location or body of water (surface or subsurface)
or for any other reason under any Environmental Law.  No notice, citation,
summons or order has been received by the Company and no complaint has been
filed and no penalty has been assessed or, to the Knowledge of the Company and
Seller, threatened by any Authority or third party with respect to (i) any
alleged violation by the Company of any Environmental Law, (ii) any alleged
failure by the Company to have any Environmental Permit required under any
Environmental Law in connection with its business or (iii) any other
Environmental Claim to which the Company or any of its assets is, or reasonably
could be expected to be, subject.  Except as disclosed on Schedule 3.18, to the
Knowledge of the Company and Seller, no environmental inspection report has been
prepared by any Person concerning compliance with, or actual or potential
liability under, applicable Environmental Law with respect to the Company’s
business, operations, assets or properties or any property contiguous thereto.
 
3.19           Labor Relations.
 
(a)           The Company has no employees, and there is no requirement with any
person that requires any lump sum payment following a change of control.
 
(b)           Except as disclosed on Schedule 3.19, there are no complaints,
charges or claims against the Company pending or, to the Knowledge of the
Company and Seller, threatened to be brought or filed with any Authority,
arbitrator or court based on, arising out of, in connection with, or otherwise
relating to the employment or termination of employment of any individual by the
Company, and the Company has not received any notice of such complaint, charge
or claim.
 

--------------------------------------------------------------------------------


3.20           Benefit Plans and Agreements.  The Company has at no time had any
employee, profit sharing, stock option, stock purchase, pension, retirement,
bonus, severance or deferred compensation plan or arrangement or any other
welfare or benefit plan or any unfunded liabilities in respect of any such plan
or arrangement, and the Company is not and has not been a party to any
employment agreement, whether written or oral, with any person, nor is it or has
it been a party to any contract with any labor union.
 
3.21           Insurance Coverage.  Schedule 3.21 contains a complete and
correct list of all insurance policies maintained by Seller or its Affiliates
(other than the Company) which provide coverage for the Company or its
employees, officers or directors.  Schedule 3.21 further contains a complete and
correct list of all such insurance policies maintained by the Company.  All such
policies are in full force and effect and all premiums which are due thereon
have been paid.  Each insurance policy listed on Schedule 3.21 maintained by
Seller or its Affiliates as to the interests of the Company will be canceled as
of the Closing Date.  None of the insurance policies listed on Schedule 3.21
maintained by the Company will be canceled as of the Closing Date.
 
3.22           List of Contracts and Other Data.  Schedule 3.22 lists all
agreements, contracts and commitments to which the Company is a party or by
which its assets or business may be bound or affected, presently outstanding
(each a “Contract of the Company”).  Each of the Contracts of the Company is in
full force and effect, and neither the Company nor, to the Knowledge of the
Company, any party to such Contract of the Company is in violation of or in
default in the performance, observance or fulfillment of any obligation,
agreement, covenant or condition contained therein.  The Company has not
received any notice from any party to any Contract of the Company that such
party intends not to perform, observe or fulfill any its obligations,
agreements, covenants or conditions under such Contract of the Company and, to
the Knowledge of the Company and Seller, the Company has no reason to believe
that such party will be unable to perform, observe or fulfill any its
obligations, agreements, covenants or conditions under such Contract of the
Company.
 
3.23           Brokers.  In connection with the transactions contemplated by
this Agreement, any broker, finder’s or similar fees incurred from Merger &
Acquisition Services, Inc. and any other broker working on behalf of Seller will
be borne by Seller.
 
3.24           Disclosure of all Material Matters.  No statement of fact set
forth in this Agreement (including without limitation all information in the
Annual Statements and the Quarterly Statements and the other schedules,
exhibits, and attachments hereto, taken as a whole) is false or misleading in
any respect, nor does this Agreement (including without limitation all
information in the Annual Statements and the Quarterly Statements and the other
schedules, exhibits, and attachments hereto, taken as a whole) omit to state a
material fact necessary in order to make the statements made or information
disclosed, in the light of the circumstances under which they were made or
disclosed, not misleading.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO OBLIGATIONS
 
4.1           Conditions to Obligations of Buyer.  Each and every obligation of
Buyer to be performed under this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions (unless waived in
writing by Buyer):
 

--------------------------------------------------------------------------------


(a)           Representations and Warranties.  The representations and
warranties set forth in Article III of this Agreement shall have been true and
correct in all material respects (except representations and warranties
qualified by materiality shall be true and correct in all respects taking into
account such qualification) on and as of the Closing as though such
representations and warranties were made as of the Closing.
 
(b)           Performance of Agreement.  Seller and the Company shall have fully
performed and complied with the covenants, conditions and other obligations
under this Agreement which are to be performed or complied with by Seller or the
Company at or prior to the Closing, including, without limitation, all
deliveries to be made pursuant to Section 5.2 of this Agreement and all
covenants to be performed prior to the Closing pursuant to Article VI of this
Agreement.
 
(c)           Consents.  The approval of the Office of Insurance Regulation of
the State of Florida and all other approvals identified on Schedule 2.3 shall
have been received, shall be in form and substance reasonably acceptable to
Buyer and without the imposition of any material consent or restriction not
consented to by Buyer, and shall be in full force and effect.
 
(d)           No Material Adverse Effect.  There shall not have been any
Material Adverse Effect in the business operations, assets, or financial
position of the Company since the date of this Agreement. Except as expressly
authorized by this Agreement, since the date of this Agreement, the Company
shall have conducted its business, operations, activities and practices only in
the ordinary course of business substantially consistent with past practice and
shall not have taken any of the actions specified in Section 6.9.
 
(e)           No Adverse Proceeding.  There shall not be in effect on the
Closing Date any writ, judgment, injunction, decree, or similar order of, or any
action, suit, claim, arbitration, investigation, or other proceeding, pending,
or as to which Seller has received any notice of assertion or as to which Seller
has a reasonable basis to expect such notice of assertion, against the Seller
which in any manner challenges or seeks to restrain, enjoin, alter, materially
delay or otherwise prevent consummation of any of the transactions contemplated
by this Agreement.
 
(f)           Certificate.  Seller shall have delivered to Buyer at the Closing
a certificate signed on its behalf by its President or Vice President and
Secretary or Assistant Secretary, dated the date of the Closing, to the effect
that the conditions set forth in subsections (a), (b) and (d) and, to the
Knowledge of such officers, (e), of this Section 4.1 have been
satisfied.  Seller shall also have delivered to Buyer at the Closing a
certificate signed by the President and Chief Financial Officer of the Company,
dated the date of the Closing, to the effect that the condition set forth in
subsection (a) of this Section 4.1 has been satisfied insofar as it pertains to
representations and warranties regarding the Company.
 
(g)           Insolvency Laws.  No proceeding in which the Company or Seller
shall be a debtor, defendant or party seeking an order for its own relief or
reorganization shall have been brought or be pending by or against such Person
under any federal, state or foreign bankruptcy or insolvency Law.
 

--------------------------------------------------------------------------------


(h)           Change of Laws.  From the date of this Agreement, there shall have
occurred no change in any Law that could reasonably be expected to have,
individually or in the aggregate with all such changes, a Material Adverse
Effect on the Company.
 
(i)           Resignation of Officers and Directors.  On or before the Closing
Date, Seller shall obtain resignations from all of the directors and officers of
the Company in a form reasonably satisfactory to Buyer, such resignations shall
be effective as of the Closing Date.  On the Closing Date, Seller shall deliver
satisfactory evidence of such resignations to Buyer.
 
(j)           Assets and Liabilities.  Seller shall have delivered to Buyer a
Closing Date Balance Sheet prepared for the Company.  The Closing Date Balance
Sheet shall reflect Treasury Bonds, Treasury Bills, Treasury Notes, money market
funds and cash reasonably acceptable to Buyer, and no liabilities of any kind or
nature unless otherwise agreed to in writing by Buyer at or prior to the
Closing.
 
(k)           Statement of Purchase Price.  Seller shall have delivered to Buyer
a  valuation of the fair market value of the assets of the Company and a
statement of the Purchase Price as provided in Section 1.2 of this Agreement.
 
(l)           Form of Documents.  All instruments executed and delivered by
Seller and the Company prior to the Closing in connection with the transactions
contemplated herein shall be satisfactory in form and substance in the
reasonable opinion of Buyer.
 
4.2           Conditions to Obligations of Seller.  Each and every obligation of
Seller to be performed under this Agreement shall be subject to the satisfaction
at or prior to the Closing of the following conditions (unless waived in writing
by Seller):
 
(a)           Representations and Warranties.  The representations and
warranties of Buyer set forth in Article II of this Agreement shall have been
true and correct in all material respects (except representations and warranties
qualified by materiality shall be true and correct in all respects taking into
account such qualification) on and as of the Closing as though such
representations and warranties were made as of the Closing.
 
(b)           Performance of Agreement.  Buyer shall have fully performed and
complied with the covenants, conditions and other obligations under this
Agreement which are to be performed or complied with by Buyer at or prior to the
Closing, including, without limitation, all deliveries to be made pursuant to
Section 5.3 of this Agreement.
 
(c)           Consents.  The approval of the Office of Insurance Regulation of
the State of Florida and all other approvals identified on Schedule 2.3 shall
have been received, shall be in form and substance reasonably acceptable to
Seller and without the imposition of any material consent or restriction not
consented to by Seller, and shall be in full force and effect.
 
(d)           No Adverse Proceeding.  There shall not be in effect on the
Closing Date any writ, judgment, injunction, decree, or similar order of, or any
action, suit, claim, arbitration, investigation, or other proceeding, pending,
or as to which Buyer has received any notice of assertion or as to which Buyer
has a reasonable basis to expect such notice of assertion, against the Buyer
which in any manner challenges or seeks to restrain, enjoin, alter, materially
delay or otherwise prevent consummation of any of the transactions contemplated
by this Agreement.
 

--------------------------------------------------------------------------------


(e)           Certificate.  Buyer shall have delivered to Seller at the Closing
a certificate signed on its behalf by its President or Vice President and
Secretary or Assistant Secretary, dated the date of the Closing, to the effect
that the conditions set forth in subsections (a) through (c) and, to the
Knowledge of such officers, (d), of this Section 4.2 have been satisfied.
 
ARTICLE V
 
CLOSING
 
5.1           Closing.  The Closing shall occur on the Closing Date in
accordance with the provisions contained in Section 1.3 of this Agreement.
 
5.2           Deliveries of Seller at Closing.  At the Closing, Seller will
deliver or cause to be delivered to Buyer the following:
 
(a)           a certificate or certificates representing the Shares, which shall
be registered in the name of Buyer, or duly endorsed for transfer to Buyer or
accompanied by duly executed stock powers;
 
(b)           the certificates referred to in 4.1(f) of this Agreement;
 
(c)           a certificate issued by the Secretary of State of the State of
Florida, as of a date reasonably acceptable to Buyer, as to the legal existence
and good standing of the Company, together with a copy of the Company’s charter,
certified by the Secretary of State of the State of Florida, as of a date
reasonably acceptable to Buyer;
 
(d)           certificates issued by the Secretary of State of New Jersey, with
respect to National, and the Secretary of State of Delaware, with respect to
Clarendon Insurance Group, Inc., as of a date reasonably acceptable to Buyer, as
to the legal existence and good standing of each Seller;
 
(e)           a certificate issued by the Office of Insurance Regulation of the
State of Florida, as of a date reasonably acceptable to Buyer, that the Company
is duly licensed to conduct the business presently conducted by the Company.
 
(f)           a certificate of the Secretary or an Assistant Secretary of Seller
certifying as to (i) the requisite corporate or other action authorizing the
transactions contemplated by this Agreement and (ii) the incumbency and
signatures of the officers of Seller executing this Agreement and the other
agreements contemplated hereby;
 
(g)           the Closing Date Balance Sheet;
 
(h)           the valuation of the fair market value of the assets of the
Company and a statement of the Purchase Price as provided in Section 1.2 of this
Agreement;
 

--------------------------------------------------------------------------------


(i)           the resignations of the existing officers and directors of the
Company as provided in Section 4.1(j) of this Agreement; and
 
(j)           all minute books, stock transfer books, stock certificate books,
corporate certificates, and corporate seals of the Company, and all billing
records, files, work papers, computer and electronic files, accounting and tax
records, and all other books and records of the Company in the possession,
custody or control of Seller or its Affiliates or their respective agents.
 
5.3           Deliveries of Buyer at Closing.  At the Closing, Buyer will
deliver or cause to be delivered to Seller the following:
 
(a)           the Purchase Price in the form specified in Section 1.2 of this
Agreement, against an appropriate receipt therefor;
 
(b)           the certificate referred to in Section 4.2(e) of this Agreement;
 
(c)           a certificate issued by the Secretary of State of the State of
Nevada, as of a date reasonably acceptable to Seller, as to the legal existence
and good standing of Buyer; and
 
(d)           a certificate of the Secretary or an Assistant Secretary of Buyer
certifying as to (i) the requisite corporate or other action authorizing the
transactions contemplated by this Agreement and (ii) the incumbency and
signatures of the officers of Buyer executing this Agreement and the other
agreements contemplated hereby.
 
ARTICLE VI
 
COVENANTS
 
A.           Tax Matters.


6.1           Definitions.  The following terms shall have the following
meanings for purposes of this Agreement:
 
“Affiliated Group” means an affiliated group as that term is defined by Section
1504(a) of the Code.
 
“Closing Date Balance Sheet” means a pro forma statutory balance sheet of the
Company prepared by Seller and delivered to Buyer dated as of the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Income Tax” means any Tax (other than a Transfer Tax) which is, in whole or in
part, based on or measured by net income, gross income, gross receipts, premium,
capital stock, excise, alternative or add-on minimum taxes, and any corporate
franchise Tax, including, without limitation, premium Taxes as may be assessed
by any taxing Authority (together with any interest, penalties or additions to
tax).
 

--------------------------------------------------------------------------------


“Miscellaneous Tax” shall mean any Tax other than an Income Tax or a Transfer
Tax.
 
“Post-Closing Tax Period” shall mean all taxable periods that begin on or after
the day following the Closing Date and the portion beginning on the day
following the Closing Date of any taxable period that includes (but does not
begin on) the day following the Closing Date.
 
“Pre-Closing Tax Period” means all taxable periods ending on or before the close
of the Closing Date and the portion ending at the close of the Closing Date of
any taxable period that includes (but does not end on) the Closing Date.
 


“Straddle Period” means a taxable period that includes but does not end on the
Closing Date.
 
“Transfer Tax” means all transfer, conveyance, documentary, sales, use, value
added, stamp, registration and other similar Taxes and fees imposed by a taxing
Authority or by an insurance regulatory Authority (including any penalties,
interest or additions to Taxes) incurred in connection with this Agreement.
 
“Treasury Regulations” means the final and temporary Treasury Regulations
promulgated under the Code.  Any reference to a Treasury Regulation that is
subsequently amended, modified, recodified or otherwise superseded shall be
deemed to be a reference to the superseding Treasury Regulation(s) to the
greatest extent possible so as to achieve the result originally intended, if
possible, under this Agreement.
 
6.2           Income Taxes.
 
(a)           Seller shall include the income of the Company in Seller’s federal
consolidated Income Tax Returns for all taxable periods ending on or before the
Closing Date, and shall prepare or cause to be prepared in a manner consistent
with past practice and file or cause to be filed on a timely basis including
extensions, all Tax Returns of the Company for taxable periods ending on or
before the Closing Date, and shall pay all Taxes attributable to such Tax
Returns.  Buyer shall cause the Company to furnish Tax information to Seller for
inclusion in such Tax Returns in accordance with the Company’s past custom and
practice.
 
(b)           Buyer shall prepare or cause to be prepared and file or cause to
be filed on a timely basis all Income Tax Returns with respect to the Company
for taxable periods ending after the Closing Date and shall (except as otherwise
provided below) pay all Income Taxes attributable to such Income Tax Returns,
other than with respect to portions of Straddle Periods ending on the Closing
Date.  Income Taxes attributable to the portion of any Straddle Period that ends
as of the close of the Closing Date (determined based upon a closing of the
books as of the close of the Closing Date) shall be the responsibility of
Seller, and, to the extent such amounts exceed credits available and actually
used on the Tax Return from pre-closing periods, or prepayments of such taxes
made by Seller or the Company prior to closing, Seller shall pay the amount of
such Straddle Period Taxes to Buyer upon thirty (30) days written notice from
Buyer (which notice shall include a copy of the relevant Straddle Period Income
Tax Return) unless Seller reasonably disputes such amount.  Buyer shall pay
Seller the value of any Tax credit used by Buyer to offset premium Taxes on
premiums written in any Post-Closing Tax Period to the extent that such credits
are attributable to payments made by or on behalf of the Company prior to or on
the Closing Date.
 

--------------------------------------------------------------------------------


(c)           Notwithstanding Section 6.5, if the Company is, under applicable
Law, entitled to carry back any Tax attribute arising in a Post-Closing Tax
Period to a Pre-Closing Tax Period, Seller shall cooperate at Buyer’s request
(and at Buyer’s expense) in securing a Tax refund and shall pay the amount
received to Buyer within thirty (30) days after Seller or any member of Seller’s
Affiliated Group receives such refund in cash or such refund is credited against
the Tax liability of Seller or any member of Seller’s Affiliated Group.  All
other refunds with respect to Income Tax Returns for any period ending on or
before the Closing Date which were not recorded on the Closing Balance Sheet
shall be paid to Seller by Buyer within thirty (30) days after Buyer or the
Company receives such refund in cash or such refund is credited against the
Income Tax liability of Buyer or the Company.  Notwithstanding the foregoing,
Buyer shall have no right to require Seller to carry back to Seller’s
consolidated Tax Return the Company’s losses, if any, in a Post-Closing Tax
Period.
 
(d)           If Seller is responsible for filing an Income Tax Return which
requires the signature of an officer of the Company, Seller shall present a
completed version of such Income Tax Return for the signature of the officer and
shall supply any support for such Income Tax Return that the officer may
reasonably request.  The officer, after review, shall promptly sign the Income
Tax Return and deliver it to Seller unless such officer demonstrates a good
faith objection to so doing.  Seller shall use its best efforts to make Income
Tax Returns available for review as required under this section sufficiently in
advance of the due date for filing such Income Tax Returns to provide Buyer a
meaningful opportunity to analyze and comment on such Income Tax Returns and
have such Income Tax Returns modified before filing.
 
(e)           “Close of Books” shall mean Tax items related to a Straddle Period
shall be apportioned between the Pre-Closing Tax Period and the Post-Closing Tax
Period based on closing of the books and records of the Company (provided that
(i) any Tax item incurred by reason of the transaction occurring on or before
the Closing Date as contemplated by this Agreement shall be treated as occurring
in a Pre-Closing Period and (ii) depreciation, amortization and deletion for any
Straddle Period shall be apportioned on a daily pro-rata
basis).  Notwithstanding anything to the contrary in the preceding sentence, the
parties agree that for United States federal income Tax purposes, Tax items for
any Straddle Period shall be apportioned between Pre-Closing Tax Periods and
Post-Closing Tax Periods in accordance with Treasury Regulation Section
1.150276(b), which regulations shall be reasonably interpreted by the parties in
a manner intended to achieve the method of apportionment described in the
preceding sentence.  Seller and Buyer will not exercise any option or election
(including any election to ratably allocate a Tax year’s items under Treasury
Regulation Section 1.1502-76(b)(2)(ii)) to allocate Tax items in a manner
inconsistent with this section.
 
(f)           No new elections with respect to Taxes, or any changes in current
elections with respect to Taxes, affecting the Company shall be made without the
prior written consent of Buyer, which consent may be withheld in Buyer’s sole
discretion.
 
(g)           Seller shall not, without the prior written consent of Buyer,
which consent shall not be unreasonably withheld or delayed, make or cause to be
made any amended Tax Return or claim for Tax refund for any Pre-Closing Tax
Period, to the extent such filing, if accepted, reasonably might change the Tax
liability of Buyer or the Company for any taxable period.
 

--------------------------------------------------------------------------------


6.3           Transfer Taxes.  All Transfer Taxes of the Company for the
Pre-Closing Tax Period and all Transfer Taxes imposed on Seller arising from the
transactions contemplated by this Agreement shall be paid by Seller when due,
and Seller shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable Law, Buyer shall, and shall cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
 
6.4           Miscellaneous Taxes.  Buyer shall be responsible for filing all
Tax Returns relating to Miscellaneous Taxes of the Company required to be filed
for taxable periods ending after the Closing Date and for paying all such
Miscellaneous Taxes shown to be due on such Tax Returns (irrespective of whether
such Taxes relate to transactions or events occurring in the Pre-Closing Tax
Period or Post-Closing Tax Period).  Seller shall reimburse Buyer no later than
the date on which such Taxes are required to be paid for all such Taxes but only
to the extent the amount payable is attributable to the Pre-Closing Tax Period
(including transactions or events occurring during such period).  For purposes
of determining such Miscellaneous Taxes attributable to the period through the
Closing Date, (i) ad valorem Taxes (including, without limitation, real and
personal property Taxes) shall be accrued on a daily basis over the fiscal
period of the taxing Authority for which the Taxes are levied irrespective of
the lien or assessment date of such Taxes, (ii) privilege Taxes not measured by
sales, gross receipts, wages, expenses, or other similar periodic measures shall
be accrued on a daily basis over the period to which the privilege relates, and
(iii) Taxes on, or measured by, sales, gross receipts, wages, expenses, or other
similar periodic measures shall be accrued for the period during which the
sales, gross receipts, wages, expenses, or other periodic measures are actually
earned or accrued (based on an interim closing of the books as of the close of
the Closing Date).
 
6.5           Tax Sharing and Similar Agreements.  All Tax sharing, Tax
allocation, Tax indemnification and similar agreements with respect to or
involving the Company (other than this Agreement), and the Tax sharing, Tax
allocation, Tax indemnification and similar agreements set forth on Schedule
3.8(f) hereof, shall be terminated as of the Closing Date and will have no
further effect for any taxable period and, after the Closing Date, the Company
shall not be bound thereby.  The Company shall not, after the Closing Date, have
any further liability under any such Tax sharing, Tax allocation, Tax
indemnification or similar agreements to Seller or Seller’s Affiliates or
otherwise.
 
6.6           Tax Indemnification.
 
(a)           Seller shall be liable for and shall indemnify and hold harmless
Buyer, the Company, and their respective directors, officers, stockholders,
successors and assigns from and against any losses, damages, expenses,
liabilities, claims, Taxes, assessments and judgments (including reasonable
costs and attorneys’ fees and other expenses arising out of any claim, or the
defense or investigation thereof, made with respect to any of the
foregoing)(each a “Loss” and together, the “Losses”) incurred or suffered by
such Persons arising out of, based upon or resulting from (i) any breach of
Seller’s representations and warranties contained in Section 3.8 of this
Agreement, (ii) any breach of Seller’s covenants pertaining to Taxes contained
in this Article VI, (iii) any liability for Taxes of the Company for any
Pre-Closing Tax Period, and (iv) any liability for Taxes of Seller or the
Affiliated Group (including any liability imposed on the Company under Section
1.1502-6 of the Treasury Regulations or any similar law or regulation) imposed
on the Company for any taxable period.
 

--------------------------------------------------------------------------------


(b)           Buyer shall be liable for and shall indemnify and hold harmless
Seller and its directors, officers, stockholders, successors and assigns from
and against any Losses incurred or suffered by such Persons arising out of,
based upon or resulting from (i) any breach of Buyer’s covenants pertaining to
Taxes contained in this Article VI or (ii) any liability for Taxes of the
Company for any Post-Closing Tax Period.
 
6.7           Cooperation and Controversies.
 
(a)           Seller and Buyer shall reasonably cooperate, and shall cause their
respective Affiliates, agents, auditors, representatives, officers, and
employees reasonably to cooperate, in preparing and filing all Tax Returns
(including amended returns and claims for refunds), including maintaining and
making available to each other all records necessary in connection with Taxes
and in resolving all disputes and audits with respect to all taxable periods
relating to Taxes.
 
(b)           In the event of an audit or other examination by any Authority
with respect to Taxes for which Seller is responsible under this Agreement (in
whole or in part), Buyer shall notify Seller of such audit or examination and
permit representatives of Seller to participate in all relevant proceedings, at
Seller’s expense.  In the case of controversies relating to Income Taxes for
periods ending on or before the Closing Date, Seller may, at its expense, assume
control of such proceedings, but Buyer shall be entitled to continue to monitor
such proceedings at Buyer’s expense.  Seller shall not have the right to settle
or compromise such proceedings without the prior written consent of Buyer, which
consent may be withheld in Buyer’s sole discretion, if the settlement or
compromise would affect the Tax liability of the Company after the Closing
Date.  Seller shall have the right to settle or compromise such proceedings
without the prior written consent of Buyer provided that the settlement or
compromise would not affect the Tax liability of the Company after the Closing
Date.
 
6.8           Survival.  The Tax provisions of this Article VI shall survive the
termination of this Agreement.
 
B.           Other Matters.
 
6.9           Conduct of Business of the Company prior to the Closing.  Seller
covenants and agrees that on and after the date hereof and prior to the Closing,
and except as otherwise consented to or approved by Buyer in writing, Seller
shall take all reasonable efforts (excluding the payment of money) to cause the
following:
 
(a)           The business, operations, activities and practices of the Company
shall be conducted only in the ordinary course of business and consistent with
past practice;
 

--------------------------------------------------------------------------------


(b)           The Company shall not sell, lease, assign, transfer, pledge,
mortgage, encumber or otherwise dispose of any of its properties or assets other
than (A) the sale of insurance made in the ordinary course of business, (B)
investment portfolio transactions in the ordinary course of business, and (C)
such other dispositions which would not have a Material Adverse Effect on the
Company;
 
(c)           The Company shall not merge or consolidate with any other person
or entity or acquire a material amount of assets of any other person or entity;
 
(d)           No change shall be made in the charter or bylaws of the Company;
 
(e)           No change shall be made in the number of shares of authorized or
issued capital stock of the Company; nor shall any option, warrant, call, right,
commitment or agreement of any character be granted or made by the Company
relating to its authorized or issued capital stock; nor shall the Company issue,
grant or sell any securities or obligations convertible into or exchangeable for
shares of capital stock of the Company;
 
(f)           No dividend shall be declared or paid or other distribution
(whether in cash, stock, property or any combination thereof) or payment
declared or made in respect of the capital stock of the Company, nor shall the
Company purchase, acquire or redeem or split, combine or reclassify any shares
of its capital stock;
 
(g)           The Company shall not (i) except in the ordinary course of
business and consistent with past practice, incur any indebtedness for trade
debt incurred in addition to any such indebtedness outstanding on the date of
this Agreement, including any renewals or extensions thereof; (ii) assume,
guarantee, endorse, or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other individual, firm or
corporation except in the ordinary course of the conduct of its insurance
business consistent with past practices and in an aggregate amount of less than
$5,000 or (iii) make any loans, advances or capital contributions to, or
investments in, any other individual, firm or corporation, except for
investments in the ordinary course of its insurance business;
 
(h)           The Company shall not materially change any method or principle of
accounting in a manner that is inconsistent with past practice except as a
result of changes to SAP and after prior written notice to Buyer;
 
(i)           The Company shall not fail to discharge or satisfy any mortgage,
lien, claim or encumbrance or fail to pay or satisfy any obligation or liability
(whether absolute, accrued, contingent or otherwise) arising from its operations
when the same shall become due and payable;
 
(j)           The Company shall not permit or allow any material property or
asset to be subjected to any mortgage, lien, claim or encumbrance except those
mortgages, liens, claims or encumbrances permitted under Section 3.17, or enter
into any conditional sale or other title retention agreement with respect to any
material property or asset;
 
(k)           The Company shall not make any payment to any shareholder of the
Company or to any of such shareholder’s Affiliates, or forgive any indebtedness
due or owing from the shareholder or such shareholder’s Affiliates to the
Company; provided, however, that the Company may reimburse Seller in the
ordinary course of the conduct of its insurance business and consistent with
past practices for any fees and expenses paid by Seller on behalf of the Company
or with respect to the Reinsurance Agreement;
 

--------------------------------------------------------------------------------


(l)           The Company shall not enter into any agreement with any labor
union or association representing any employee, or grant any wage or salary
increase or bonus, or increase in any other manner direct or indirect
compensation, for or to any of its officers or employees;
 
(m)           The Company shall not enter into, amend, terminate or fail to
renew any Material Contract except in the ordinary course of business consistent
with past practices;
 
(n)           The Company shall not make any capital expenditures, capital
additions or capital improvements;
 
(o)           The Company shall not restructure or materially change its
investment securities portfolio through purchases, sales or otherwise, or the
manner in which the portfolio is classified or reported, other than as required
to comply with the requirements of Section 1.2(b) of this Agreement; and
 
(p)           The Company shall not enter into any agreement or commitment to do
any of the foregoing.
 
6.10           Competing Transactions.  Until termination of this Agreement as
herein provided, Seller shall not, and shall use all reasonable efforts to cause
the Company not to, directly or indirectly through any officer, director, agent,
employee, representative or otherwise, make, solicit, initiate or encourage the
submission of proposals or offers from any person (including any of its officers
or employees) relating to any re-capitalization, merger, consolidation or other
business combination involving the Company, any sale of all or a substantial
portion of the assets of the Company, or the sale of the Shares or any material
equity interest in the Company (any of the foregoing, a “Competing
Transaction”).  Further, until termination of this Agreement as herein provided,
Seller shall not, and shall use all reasonable efforts to cause the Company not
to, directly or indirectly, participate in any negotiations regarding, furnish
to any other person any information with respect to, or otherwise cooperate,
assist or participate in any effort or attempt by any third party to propose or
effect any Competing Transaction.  Without limiting the scope of the immediately
preceding sentences, Seller shall, during the term of this Agreement, vote the
Shares against (i) any Competing Transaction, (ii) any action or agreement that
would compete with, impede, interfere with or attempt to discourage the
transactions contemplated by this Agreement or (iii) against any action or
agreement that would result in a material breach of this Agreement.
 
6.11           Access to Records.  From the date of this Agreement until the
Closing, Seller shall cause the Company to make available to Buyer and its
authorized representatives, including attorneys and accountants, (with the right
to copy) at reasonable times and under reasonable circumstances all of the
Company’s books, contracts, agreements, commitments, records and documents
relating to the Company’s business as reasonably requested by Buyer.  Buyer
shall hold in confidence all information so obtained and shall use such
information only for the purposes of implementing the transactions contemplated
hereby.  Buyer further covenants and agrees that, prior to the consummation of
the transactions contemplated herein, it shall not at any time, and shall cause
its agents, Affiliates and representatives not to at any time, without the prior
written consent of Seller, disclose any confidential information regarding the
operations of the Company or Seller to third parties.  If the transactions
contemplated hereby are not consummated, Buyer shall return all data and other
information to Seller or the Company and continue to honor the foregoing
confidentiality and nondisclosure covenants.  Such obligation of confidentiality
and nonuse shall not extend to any (i) information which is shown to be or to
have been generally known to others engaged in the same trade or business as the
Company; (ii) information that is or shall be public knowledge through no act or
omission by Buyer or any of its directors, officers, employees, professional
advisors, or other representatives; (iii) information which is rightfully
obtained by Buyer from a third party that is under no contractual or other
obligation of confidentiality with respect to such information; or (iv)
information which is required to be disclosed pursuant to judicial or
governmental requirements.
 

--------------------------------------------------------------------------------


6.12           Regulatory Approvals.  Buyer shall take all commercially
reasonable steps necessary or desirable, and proceed diligently and in good
faith and use commercially reasonable efforts, to obtain as promptly as
practicable all approvals, authorizations, and clearances of governmental and
regulatory authorities required of Buyer to consummate the transactions
contemplated hereby.
 
6.13           Additional Financial Statements.  For the periods ending on and
after December 31, 2007 and prior to the Closing, the Company shall promptly
furnish to Buyer (i) copies of quarterly unaudited financial statements of the
Company, and (ii) copies of Quarterly Statements of the Company.  Such financial
statements will be complete and correct in all material respects, will present
fairly the financial condition of the Company and its results of operations as
at and for the respective periods then ended, and will be prepared in accordance
with SAP applied on a consistent basis with prior periods.
 
6.14           Closing Date Balance Sheet.  Seller shall provide Buyer with a
draft of the Closing Date Balance Sheet for the Company not less than one (1)
day prior to the Closing Date.
 
6.15           Statement as to Purchase Price.  Seller shall provide Buyer with
a valuation of the fair market value of the assets of the Company and a
statement of the Purchase Price at the times and in the manner provided in
Section 1.2 of this Agreement.
 
6.16           Deposits.  Seller agrees that following the Closing, Seller shall
continue to take any further actions as may be necessary to enable Buyer to
convert any assets held on deposit by the Company to Buyer’s control and
ownership.
 
6.17           Statutory Examination.  In the event a statutory examination of
the financial condition of the Company (the “Statutory Examination”) occurs or
commences prior to the Closing Date, Seller hereby agrees to fully cooperate in
all respects with Buyer, the Company and the Office of Insurance Regulation of
the State of Florida and its agents in connection with such Statutory
Examination including, but not limited to, providing such information and
materials in the possession or control of Seller as may be requested from time
to time by the Office of Insurance Regulation of the State of Florida.
 

--------------------------------------------------------------------------------


6.18           Reinsurance.  Notwithstanding any provision in the Reinsurance
Agreement or any other agreement to the contrary, Seller shall maintain the
Reinsurance Agreement in full force and effect for so long as any insurance or
reinsurance business written prior to the Closing Date remains on the books and
records of the Company and Clarendon Insurance Group, Inc. shall take any steps
that may be necessary to assure that National pays all liabilities, claims and
obligations as and when they become due.
 
6.19           Claims Servicing and Payment.
 
(a) From the Closing Date until the extinguishment of all claims, lawsuits, or
actions of any type (individually or collectively “Claims”), judicial or
otherwise, Seller shall abide the terms and conditions of the Claims
Administration Agreement attached on Schedule 6.19, which agreement among other
things requires National to make payments directly to the insured or claimant,
as the case may be, on Claims outstanding from business written prior to the
Closing Date.
 
(b) Seller shall not amend the Claims Administration Agreement without the
express written consent of Buyer.  Buyer agrees not to unreasonably withhold
consent to amending the Claims Administration Agreement provided the amendment
does not result in the Buyer being  less protected regarding the administration
and payment of claims that are being serviced by such claims service
provider.  If at any time from the Closing Date until all Claims from business
written prior to the Closing Date have been extinguished, the entity servicing
such Claims determines to end the contractual arrangement with National,
National agrees to become directly responsible for servicing as well as paying
any such Claims.
 
6.20           Post-Closing Access to Documents.  After the Closing, upon
reasonable prior notice, Buyer will, and will cause the Company to, afford to
Seller and its designated assignees reasonable access during normal business
hours to the properties, books, records, information and employees of the
Company to facilitate (a) compliance by Seller with any reporting, filing or
governmental requirements, (b) Seller’s pursuit of claims against third parties
which relate to Seller’s ownership of the Company, (c) Seller’s defense against
third-party claims which relate to Seller’s ownership of the Company, (d)
compliance with any investigation by any governmental authority, (e) access to
information in connection with any claim or dispute under this Agreement or (f)
any other reasonable business reason.
 
6.21           Change of Name; Use of Trademarks.
 
(a)           Promptly after the Closing, and in any event not later than ninety
(90) days after the Closing Date, Buyer will cause the Company to take all
required actions to effect a change of its legal name in each jurisdiction in
which the Company is licensed to transact business to a name that does not
include the word “Clarendon” or any variation thereof.  After the Closing,
except as expressly set forth in Section 6.21(b), Buyer, the Company and their
respective affiliates shall not use any letterhead, catalogues, brochures,
advertising, promotional or other materials which bear any trademark, service
mark, trade name or service name of the Seller or its affiliates or the name
“Clarendon” or any variation thereof, or which in any way identify, or suggest,
any affiliation between either Buyer or the Company or any of their respective
affiliates on the one hand and Seller or any of its affiliates on the other
hand.
 

--------------------------------------------------------------------------------


(b)           Effective as of the Closing, Seller covenants not to sue or bring
any claim against Buyer or the Company for its use of the “Clarendon Select
Insurance Company” name or any slogan, logotype, design or trade dress
associated therewith (collectively, the “Company’s Marks”) solely in connection
with the Company’s operations until the earlier of (i) the receipt of written
approval from the appropriate governmental entities in all jurisdictions for
which the Company holds a State Insurance License as listed on Schedule 6.21
permitting the use of the Company’s new corporate name and (ii) the date that is
one (1) year from the Closing Date.  Upon termination of the period set forth in
the immediately preceding sentence, Buyer shall cease all use of the Company’s
Marks and all materials bearing the Company’s Marks (such materials to be
returned to Seller or destroyed).  Buyer acknowledges and agrees that Seller
does not make any express or implied representation or warranty with respect to
the Company’s Marks (including, without limitation, any representation or
warranty relating to non-infringement or misappropriation) and Buyer’s and the
Company’s use of the Company’s Marks is solely and exclusively at its own
discretion and risk.
 
6.22           Dividend.  Notwithstanding anything to the contrary in Section
6.9(f), subject to the approval of the Office of Insurance Regulation of the
State of Florida if required, Seller shall cause the Company to transfer assets,
by dividend or distribution, to Seller (the “Dividend”) in amounts sufficient to
reduce the remaining statutory capital and surplus of the Company to
$5,000,000.  After the Dividend, the policyholder capital and surplus of the
Company shall be not less than the amount necessary to maintain the Company’s
current State Insurance Licenses.
 
ARTICLE VII
 
TERMINATION
 
7.1           Termination of Agreement.  This Agreement may be terminated at any
time prior to the Closing:
 
(a)           by the mutual written consent of Buyer and Seller;
 
(b)           by Seller if any of the representations or warranties of Buyer
contained herein shall be inaccurate or untrue in any material respect or if any
obligation, term or condition to be performed, kept or observed by Buyer
hereunder has not been performed, kept or observed in any material respect at or
prior to the time specified in this Agreement and such breach, noncompliance or
nonperformance shall not have been (i) cured or eliminated by Buyer within
fifteen (15) days following receipt of written notice thereof from Seller or
(ii) waived by Seller on or before the Closing Date (each a “Buyer Default”);
 
(c)           by Buyer if any of the representations or warranties of Seller
contained herein shall be inaccurate or untrue in any material respect or if any
obligation, term or condition to be performed, kept or observed by Seller
hereunder has not been performed, kept or observed in any material respect at or
prior to the time specified in this Agreement and such breach, noncompliance or
nonperformance shall not have been (i) cured or eliminated by Seller within
fifteen (15) days following receipt of written notice thereof from Buyer or (ii)
waived by Buyer on or before the Closing Date (each a “Seller Default”);
 

--------------------------------------------------------------------------------


(d)           by either Buyer or Seller if any Authority whose approval is
required for the consummation of the transactions contemplated by this Agreement
fails to grant such approval in accordance with Section 4.1(c) and Section
4.2(c);
 
(e)           by either Buyer or Seller if any permanent injunction or other
order of a court or other competent Authority preventing the consummation of the
transactions contemplated by this Agreement shall have become final and
non-appealable; or
 
(f)           by either Buyer or Seller following written notice to the other if
the Closing shall not have occurred on or before (i) March 31, 2009 if the
conditions set forth in Section 4.1(c) and Section 4.2(c) have been satisfied
prior to such date or (ii) May 31, 2009 if the conditions set forth in Section
4.1(c) and Section 4.2(c) have not been satisfied prior to March 31, 2009.
 
7.2           Effect of Termination.
 
(a)           Upon termination of this Agreement by Seller as the result of a
Buyer Default, Seller shall be entitled to retain the Deposit as liquidated
damages and Seller shall have no further claims against Buyer.
 
(b)           Upon termination of this Agreement by Buyer as the result of a
Seller Default, Seller shall immediately return the Deposit to Buyer, without
prejudice to any claims Buyer may have, at law or in equity, to proceed against
Seller on account of such Seller Default.
 
(c)           Upon termination of this Agreement in the event of a failure to
obtain the approvals required by Section 4.1(c) and Section 4.2(c), Seller shall
immediately return the Deposit to Buyer and neither party shall have any further
claims against the other party.
 
(d)           Upon termination of this Agreement upon the mutual written consent
of Buyer and Seller, or in the event any permanent injunction or other order of
a court or other competent Authority preventing the consummation of the
transactions contemplated by this Agreement shall have become final and
non-appealable, Seller shall immediately return the Deposit to Buyer and neither
party shall have any further claims against the other party.
 
(e)           Upon termination of this Agreement by operation of Section 7.1(f)
hereof, Seller shall immediately return the Deposit to Buyer, and neither party
shall have any further claims against the other party.
 
7.3           Extensions and Waiver.  At any time prior to the Closing Date,
Buyer and Seller may by mutual written agreement extend the time for performance
of any of the obligations or other acts of Buyer, Seller or the Company; waive
any untruths, inaccuracies or omissions in the representations and warranties of
Buyer or Seller contained herein or in any document delivered pursuant hereto;
waive compliance with any of the covenants or conditions precedent contained
herein; or extend the Closing Date.  Any agreement to any such extension or
waiver shall be valid only if set forth in an agreement in writing and executed
by each of Buyer and Seller.
 

--------------------------------------------------------------------------------


ARTICLE VIII
 
INDEMNIFICATION AND LIMITATIONS
 
8.1           Indemnification by Seller.


(a)           Subject to Sections 8.3 and 8.4 of this Agreement, Seller shall
indemnify and hold harmless Buyer, the Company, and their respective directors,
officers, stockholders, successors and assigns from and against any Losses
incurred or suffered by such Persons arising out of, based upon or resulting
from any breach by Seller of its representations, warranties or covenants
contained in this Agreement.


(b)           In addition to the indemnification obligations of Seller pursuant
to this Section 8.1, and notwithstanding the limitations set forth in Sections
8.3 and 8.4, Seller specifically agrees to indemnify and hold harmless Buyer,
the Company, and their respective directors, officers, stockholders, successors
and assigns from and against all Losses in connection with, arising from or
relating to:


(i)           past or in force insurance policies issued by the Company at any
time prior to the Closing;


(ii)           the Reinsurance Agreement or any of the risks, obligations and
liabilities transferred by the Company and assumed by Clarendon National
Insurance Company under the Reinsurance Agreement or any other reinsurance
agreement;


(iii)           Seller’s Tax indemnification obligations under Section 6.6(a) of
this Agreement; and


(iv)           any claim against the Company by any employee, officer or
director of the Company during the period prior to the Closing.


8.2           Indemnification by Buyer.  Subject to Sections 8.3 and 8.4 of this
Agreement, Buyer shall indemnify and hold harmless Seller and its directors,
officers, stockholders, successors and assigns from and against any Losses
incurred or suffered by such Persons arising out of, based upon or resulting
from (i) any breach by Buyer of its representations, warranties or covenants
contained in this Agreement including, but not limited to, Buyer’s tax
indemnification obligations under Section 6.6(b) of this Agreement or (ii) the
use of the name “Clarendon” during the time between the Closing Date and the
date that the Company’s name is changed in accordance with Section 6.21.


8.3           Survival.  Except where otherwise expressly provided, and except
for claims for indemnification with respect to any Losses arising from fraud,
willful misrepresentation or acts of concealment by Seller or Buyer prior to the
Closing Date, all representations and warranties of the parties contained in
this Agreement shall survive the Closing Date and shall expire on the date
eighteen (18) months after the Closing Date.  Neither Buyer nor Seller may
commence a claim for indemnification with respect to any Losses under this
Article VIII after eighteen (18) months from the Closing Date.  Notwithstanding
the foregoing, any claim for indemnification which relates to Losses associated
with Taxes hereunder may be made by Buyer or Seller at any time prior to the
expiration of any applicable statute of limitations relating to the assessment
and collection of such Tax obligations.  In addition, any claim for
indemnification by Buyer which relates to Losses under Section 8.l(b) shall
survive the time limits set forth in this Section 8.3, subject to any applicable
statutes of limitation.



--------------------------------------------------------------------------------


8.4           Limitations on Liability for Certain Losses.


(a)           Except for indemnification claims made by Buyer pursuant to
Section 8.1(b), neither Buyer nor Seller shall make any claim for
indemnification (except with respect to the matters described in Section 8.5)
until the aggregate amount of such Losses exceeds $10,000, in which case Seller
or Buyer, as the case may be, shall be liable for the full amount due.  At such
time as either Buyer or Seller seeks to recover Losses, the party seeking
indemnification shall provide the other party with information regarding the
Loss, including, without limitation, reasonable detail regarding the nature of
the Loss and the amount, or an estimate of the amount, of such Loss.


(b)           Except for indemnification claims made by Buyer pursuant to
Section 8.1(b), neither Buyer nor Seller shall be liable for indemnification
payments in excess of the Purchase Price for any claim for indemnification under
Sections 8.1 or 8.2, respectively.


8.5           Additional Provisions Regarding Certain Losses.  In the case of
Losses in respect of Taxes of the Company that result from a Timing Item (as
defined below), Buyer’s or Seller’s liability for indemnification otherwise
provided under this Agreement shall be limited only to interest, penalties and
the effect of Tax rate differences resulting from the Timing Item.  A Timing
Item is defined to mean any item (or related items) of Tax income, gain,
deduction, loss or credit, and all items entering into the computation thereof,
that has the effect of increasing (or decreasing) the liability of the Company
for Taxes in one year and in a related manner decreasing (or increasing) the
liability of the Company for Taxes in another year.


8.6           Third Party Actions.


(a)           In the event that any claim is made, suit is brought or tax audit
or other proceeding is instituted by a third party against any party entitled to
indemnification under this Article VIII (the “Indemnified Party”) which involves
or appears reasonably likely to involve a Loss (separately and collectively, a
“Claim”), the Indemnified Party will, promptly (but in any event within such
timeframe as to permit the party required to provide indemnification (the
“Indemnifying Party”) to fulfill its obligations under Section 8.6(b) below)
after receipt of notice of any such Claim for which indemnification may be
sought, notify (which notice shall describe such Claim in reasonable detail) the
Indemnifying Party of the commencement thereof.  The failure to so notify the
Indemnifying Party of the commencement of any such Claim will relieve the
Indemnifying Party from liability under this Article VIII only to the extent
that such failure materially adversely affects the ability of the Indemnifying
Party to defend its interests in connection with the Claim.



--------------------------------------------------------------------------------


(b)           The Indemnifying Party (at its expense) shall have the right and
be given the opportunity to defend against each Claim by a third party.  If the
Indemnifying Party does not undertake the defense of any such Claim within a
reasonable period after receipt of notice of the same, the Indemnified Party
shall have the right to elect to undertake the defense of such Claim, subject to
the right of the Indemnifying Party to assume the defense at any time prior to
its final determination or settlement of the Claim.  The Indemnified Party,
however, shall continue to have the right, at its own expense, to monitor the
defense of such Claim.  The Indemnified Party shall not make any settlement with
respect to any Claim by a third party without prior written consent of the
Indemnifying Party.


(c)           The Indemnifying Party shall promptly reimburse the Indemnified
Party for any costs, fees or other expenses incurred by the Indemnified Party in
defending against any Claim by a third party pursuant to paragraph (b) above,
provided that the Indemnifying Party shall be ultimately liable only for those
costs, fees, and expenses reasonably incurred in defending such Claim.


8.7           Subrogation.  The Indemnifying Party shall be subrogated to any
right or cause of action which the Indemnified Party may have against any other
person with respect to any matter giving rise to a claim for indemnification
hereunder, other than a claim in respect of Taxes.


8.8           Tax Treatment of Payments.  All payments made pursuant to this
Article VIII shall be treated for tax purposes as adjustments to the Purchase
Price.


8.9           Exclusive Remedy.  This Article VIII shall provide the sole and
exclusive remedy for any and all Losses sustained or incurred by Buyer or the
Company, or by Seller, or their successors or assigns, absent fraud or willful
misconduct on the part of the party against whom damages are sought.


ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
9.1           Notice.
 
All notices, requests, demands and other communications required or permitted
under this Agreement, including, without limitation, all notices required
pursuant to Article VIII of this Agreement, shall be deemed to have been duly
given and made if in writing and served either by personal delivery (which shall
include delivery by Federal Express or similar services) to the party for whom
it is intended or by being deposited postage prepaid, certified or registered
mail, return receipt requested (or such form of mail as may be substituted
therefor by postal authorities), in the United States mail, bearing the address
shown in this Agreement for, or such other address as may be designated in
writing hereafter by, such party:
 

--------------------------------------------------------------------------------


 
 
If to Seller:
Clarendon Insurance Group, Inc
   
466 Lexington Avenue
   
New York, NY 10017
 
 
      Attention:  Robert Redpath        
With a copy to:  
Locke Lord Bissell & Liddell LLP     401 9th Street N.W.     Suite 400 South    
Washington, DC 20004           Attention:  William J. Kelty        
If to Buyer:
The Resourcing Solutions Group, Inc.
   
7621 Little Avenue
   
Suite 101
 
 
Charlotte, NC 28226
          Attention:  Mr. Gary A. Musselman    
 
 
With a copy to:  
Jorden Burt LLP     1025 Thomas Jefferson Street, N.W.     Suite 400 East    
Washington D.C. 20007-5208           Attention:  Robert B. Shapiro, Esquire

 
9.2           Entire Agreement.  This Agreement and the schedules and exhibits
hereto embody the entire agreement and understanding of the parties with respect
to the subject matter hereof, and supersede all prior and contemporaneous
agreements and understanding relative to said subject matter.


9.3           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon Buyer, its successors and assigns, and Seller, its successors and
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be transferred or assigned (by operation of law or otherwise) by
any party hereto without the prior written consent of the other party, except
that Buyer shall have the right to assign its rights hereunder and to transfer
and assign ownership of the Company or its assets and properties to any directly
or indirectly wholly-owned subsidiary of Buyer.  No such transfer by Buyer shall
operate in any way to modify or discharge any of the obligations of Buyer
contemplated by this Agreement.


9.4           No Third-Party Beneficiaries.  Subject to Section 9.3 hereof,
nothing herein, expressed or implied, is intended or shall be construed to
confer upon or give to any person, firm, corporation or legal entity, other than
the parties hereto, any rights, remedies or other benefits under or by reason of
this Agreement.



--------------------------------------------------------------------------------


9.5           Counterparts.  This Agreement may be executed simultaneously in
multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.


9.6           Captions.  The article and section headings of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement
in construing or interpreting any provision hereof.


9.7           Expenses and Transactions.  Each of the parties hereto will bear
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.


9.8           Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto, and no waiver of any of the provisions or conditions of this Agreement
or any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto.


9.9           Other and Further Covenants.  The parties shall, in good faith,
execute such other and further instruments, assignments or documents as may be
necessary for the consummation of the transactions contemplated by this
Agreement, and shall assist and cooperate with each other in connection with
these activities.  Without limiting the generality of the foregoing, in the
event at any time after the Closing, any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the parties will
take such further action (including the execution and delivery of such further
instruments and documents) as the other party reasonably may request, all at the
sole cost and expense of the requesting party (unless the requesting party is
entitled to indemnification therefor under Article VIII hereof).  Upon
reasonable notice, Buyer and Seller shall furnish or cause to be furnished to
the other party and such other party’s agents access, during normal business
hours, to such information and assistance relating to the Company as is
reasonably necessary for financial reporting and accounting matters, insurance
regulatory reporting requirements, the preparation and filing of any Tax
Returns, reports or forms, or the defense of any Tax related claim or
assessment, provided that neither party shall be required to take any action
that would unreasonably interfere with the conduct of its business or
unreasonably disrupt its normal operations.


9.10           Gender.  Whenever the context requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be deemed to include and designate the masculine,
feminine or neuter gender.


9.11           Governing Law.  This Agreement shall in all respects be construed
in accordance with and governed by the laws of the State of North Carolina,
without regard to any such laws relating to choice or conflict of laws.



--------------------------------------------------------------------------------


9.12           Public Announcement.  Neither Buyer nor Seller shall, without the
prior written consent of the other, make any public announcement or any release
to trade publications or to the press or make any statement to any competitor,
customer or any other third party with respect to the transactions contemplated
herein, except such announcement, release or statement necessary in the opinion
of its counsel in order for Buyer or Seller or any of their respective
Affiliates to comply with applicable requirements of federal or state law.


9.13           Certain Definitions.  In the context of this Agreement, the
following terms, when utilized in this Agreement and unless the context
otherwise requires, shall have the meanings indicated, which meaning shall be
equally applicable to both the singular and plural forms of such terms:


“Affiliate” with respect to any Person means any Person (a “Controlling Person”)
which, directly or indirectly, through one or more intermediaries, controls the
subject Person or any Person which is controlled by or is under common control
with a Controlling Person.  For the purposes of this definition, “control”
(including the correlative terms “controlling”, “controlled by” and “under
common control with”), with respect to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.


“Authority” means any federal, state, local or foreign governmental or
regulatory court, legislative body, agency, commission, department, bureau,
instrumentality or other authority.


‘Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.


“Environmental Claim” means any civil, criminal or investigative action, suit,
litigation, hearing, communication (written or oral), demand, claim, citation,
notice or notice of violation, warning, consent decree, judgment or order by any
Person alleging, claiming, concerning or finding liability or potential
liability (including, without limitation, liability or potential liability for
investigatory costs, clean-up costs, governmental response or oversight costs,
natural resources damages, property damages, penalties, personal injuries, death
or any other damages or costs, including, without limitation, litigation and
settlement costs and consultants’ and attorneys’ fees) arising out of, based on
or resulting from, in whole or in part, (a) the actual or alleged presence,
threatened release, release, emission, disposal, storage, treatment,
transportation, generation, manufacture or use of any hazardous substance at or
from any location or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law or (c) under any Environmental Law.


“Environmental Law” means the Federal Water Pollution Control Act, the Federal
Resource Conservation and Recovery Act of 1976, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, each as amended, and any other
Law concerning pollution or protection of the environment, natural resources or
human health, including any Law relating to emissions, discharges, releases or
threatened releases of any hazardous substance into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of any
hazardous substance.  “Laws” for purposes of the foregoing definition should be
deemed to include, without limitation, nuisance, trespass or “toxic tort,” so
called.



--------------------------------------------------------------------------------


“Environmental Permit” means any authorization, approval, registration or
license or permit relating to the Environmental Laws.


“Knowledge of” as it relates to shall mean, when used in reference to Buyer or
its Affiliates, the actual knowledge, after reasonable inquiry, of the directors
and executive officers of Buyer, excluding the non employee directors of Buyer
and when used in reference to Seller or its Affiliates, the actual knowledge,
after reasonable inquiry, of Patrick Fee, Anders Larsson, and Robert Redpath.


“Law” means any law, statute, rule or regulation, and any judgment, writ,
decree, injunction, order or requirement, of any Authority.


“Material Adverse Effect” means (i) with respect to the Company, a material
adverse effect on the properties, assets, liabilities, business, results of
operations or condition (financial or otherwise) of the Company, taken as a
whole, and (ii) with respect to Buyer or Seller, a material adverse effect on
the ability of Buyer or Seller, as applicable, to consummate the transactions
contemplated hereby or to perform its obligations set forth herein; provided,
however, that a change in economic conditions (such as a movement in interest
rates or tax law changes) that adversely affects the insurance industry in
general shall not be deemed a Material Adverse Effect.


“Material Contract” means any (i) agreement, contract or commitment, whether
written or oral, which involves or may involve payments or receipts of more than
$25,000 in any single year or $25,000 in the aggregate or which cannot be
terminated without liability to the Company upon less than 30 days’ written
notice; (ii) agreements, understandings and arrangements of any kind with any
officer, director, employee or stockholder of the Company; (iii) all effective
powers of attorney granted by the Company to any Person; (iv) all agreements,
contracts or other arrangements to which the Company is a guarantor, surety or
endorser whether the Company’s obligations or liabilities thereunder are actual,
accrued, accruing or contingent; (v) any contract, agreement, commitment,
arrangement or understanding limiting the freedom of the Company from competing
in any line of business or with any Person, from selling any products or
services, from competing with or obtaining products or services from any Person,
or from soliciting any Person to become an employee; (vi) any partnership or
joint venture agreement with any Person; (vii) agreements, instruments,
arrangements or understandings which otherwise reasonably could be expected to
have a Material Adverse Effect on the Company; and (viii) any commitments or
other obligation or understanding to enter into any of the foregoing.


“Most Recent Balance Sheet” means the Company’s unaudited balance sheet at
September 30,2008



--------------------------------------------------------------------------------


“Most Recent Balance Sheet Date” is September 30, 2008


“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, limited partnership, limited liability
partnership, association, joint-stock company, joint venture, trust or
government, or any agency or political subdivision of any government.


“Quarterly Statements” means the Company’s quarterly financial statements,
including the notes thereto, filed with the Office of Insurance Regulation of
the State of Florida for the quarterly periods ended after December 31, 2007.


“SAP” means the statutory accounting practices prescribed or permitted by the
Office of Insurance Regulation of the State of Florida.
 
“State Insurance Licenses” means the approvals, authorizations, consents,
licenses, orders, registrations and permits of all Authorities required in
connection with the operation of the business of the Company as presently
conducted.
 
[The balance of this page is intentionally left blank.]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 
BUYER:
  The Resourcing Solutions Group, Inc.            
 
 
By:
/s/ Gary A. Musselman         Gary A. Musselman         President/Chief
Executive Officer                          
By:
/s/ Frank A. Moody, II         Frank A. Moody, II         Chairmen of the Board
of Directors  

 


SELLER:
  Clarendon National Insurance Company            
 
 
By:
/s/ Patrick Fey       Name:   Patrick Fey       Title:   President              
            Clarendon Insurance Group, Inc.                
By:
/s/ Anders Larson       Name:   Anders Larson       Title:   CFO  



                      
 













